DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


   Claims status
2.	This office action is a response to an application filed on 04/02/2021 in which claims 1-30 are pending for examination.
                                        
                                                            Drawings
3.	The Examiner contends that the drawings submitted on 04/02/2021 are acceptable for examination proceedings.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 09/30/2021.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	Claims 1-14, 16-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over of 3GPP TSG-RAN WG2 Meeting #95bis, R2-166792, hereinafter “3GPP’792” in view of LOEGR et al. (US 2018/0069618 A1), hereinafter “Loehr”.
Regarding claim 1, 3GPP’792 discloses a method of wireless communication performed by a relay user equipment (UE) (Fig. 2, connection setup procedure for evolved remote UE), comprising: 
receiving or determining configuration information for a sidelink (Fig. 2, page 3-4, forwarding RRC reconfiguration for remote UE) between the relay UE (Fig. 2, Evolved ProSe UE-to-Network Relay UE) and another UE (Fig. 2, Evolved Remote UE), wherein the configuration information indicates one or more parameters (Fig. 2, page 3-4, one-to-one mapping of Uu DRB and PC5 bearer) associated with at least one of a priority level or a quality of service value associated with the sidelink (Fig. 2, page 3-4, QCI/PPPP); and 
relaying traffic (Fig. 2, data forwarding) between the other UE and a base station via the sidelink and the radio access link in accordance with the association information (Fig. 2, page 5, after the PC5 bearer and relaying Uu DRB are established, data packets of the remote UE’s Uu DRB can be mapped to the PC5 bearer and relayed by evolved relay UE to eNB).  
While 3GPP’792 implicitly refers to “receiving or determining association information indicating that a logical channel on a radio access link is associated with a logical channel on the sidelink, wherein the association information is based at least in part on the one or more parameters for the sidelink” (Fig. 2, page 3-4, QCI-PPPP mapping and one-to-one mapping) , Loehr from the same or similar field of endeavor explicitly discloses receiving or determining association information indicating that a logical channel on a radio access link is associated with a logical channel on the sidelink (Fig. 15, paragraphs [0300],[0303]-[0305],[0310], one-to-one mapping configured such that for each remote sidelink logical channel set up between the relay UE and a remote UE, a corresponding remote logical channel between the relay UE and the eNodeB is configured), wherein the association information is based at least in part on the one or more parameters for the sidelink (Fig. 15, paragraphs [0300],[0303]-[0305],[0310], similar/same priorities/QoS are grouped in one relay logical channel group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving or determining association information indicating that a logical channel on a radio access link is associated with a logical channel on the sidelink, wherein the association information is based at least in part on the one or more parameters for the sidelink” as taught by Loehr, in the system of 3GPP’792, so that it would provide scheduling radio resources to a relay user equipment serving as a relay for remote user equipment(s) in order to be prepared for further increasing user demands and to be competitive against new radio access technologies (Loehr, paragraph [0003]).

Regarding claim 2, 3GPP’792 discloses the configuration information is received from the base station (Fig. 2, page 3-4, one-to-one mapping of Uu DRB and PC5 bearer from eNB).

Regarding claim 3, 3GPP’792 in view of Loehr disclose the method according to claim 1.
Loehr further discloses the configuration information is determined by a sidelink radio resource control (RRC) entity of the relay UE (paragraphs [0251], [0252], [0254], suitable mapping between different PPPP values and the QoS configurations can e.g. be based on a pre-configuration in the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration information is determined by a sidelink radio resource control (RRC) entity of the relay UE” as taught by Loehr, in the system of 3GPP’792, so that it would provide scheduling radio resources to a relay user equipment serving as a relay for remote user equipment(s) in order to be prepared for further increasing user demands and to be competitive against new radio access technologies (Loehr, paragraph [0003]).

Regarding claim 4, 3GPP’792 discloses the configuration information is based at least in part on one or more parameters of the radio access link, wherein the one or more parameters of the radio access link are associated with at least one of a priority level of the radio access link or a quality of service value of the radio access link (page 3-4, each PC5 bearer/sidelink logical channel is associated with a PPP; both the QCI-PPPP mapping and one-to-one mapping and could be considered).

Regarding claim 5, 3GPP’792 discloses the configuration information is based at least in part on a mapping of the priority level of the radio access link or the quality of service value of the radio access link to the priority level or the quality of service value of the sidelink (page 3-4, in order to achieve one-to-one mapping of Uu DRB and PC5 bearer, it is suggested eNB configures PC5 bearer for evolved remote UE; to be specific, the RRC connection reconfiguration message send to evolved remote UE include both Uu DRB configuration and corresponding PC5 bearer configuratio).

Regarding claim 6, 3GPP’792 discloses the priority level of the radio access link matches or exceeds the priority level of the sidelink, or the quality of service value of the radio access link matches or exceeds the quality of service value of the sidelink (page 3-4, suppose the one-to-one mapping is used, the QCI and other QoS relevant parameters for Uu DRB could be reused for PC5 bearer, such as priority, packet delay budget, packet error loss rate and guaranteed bit rate, etc).

Regarding claim 7, 3GPP’792 in view of Loehr disclose the method according to claim 1.
Loehr further discloses the association information maps the logical channel on the radio access link to the logical channel on the sidelink (paragraphs [0300],[0303]-[0305],[0310], illustrating a n-to-1 and 1-to-n mapping performed by the relay UE (mapping rules will be illustrated in Fig. 15)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the association information maps the logical channel on the radio access link to the logical channel on the sidelink” as taught by Loehr, in the system of 3GPP’792, so that it would provide scheduling radio resources to a relay user equipment serving as a relay for remote user equipment(s) in order to be prepared for further increasing user demands and to be competitive against new radio access technologies (Loehr, paragraph [0003]).

Regarding claim 8, 3GPP’792 discloses a method of wireless communication performed by a base station (Fig. 2, connection setup procedure from the perspective of eNB), comprising: 
transmitting radio access link information for a radio access link (Fig. 2, page 3-4, Uu DRB configuration) between the base station (Fig. 2, eNB) and a relay user equipment (UE) (Fig. 2, Evolved ProSe UE-to-Network Relay UE), wherein the radio access link information indicates one or more parameters for a logical channel on the radio access link (Fig. 2, page 3-4, each PC5 bearer/sidelink logical channel associated with a PPP), wherein the one or more parameters indicate at least one of a priority level associated with the radio access link or a quality of service value associated with the radio access link (Fig. 2, page 3-4, QCI-PPPP mapping and one-to-one mapping);
transmitting configuration information for a sidelink (Fig. 2, page 3-4, PC5 bearer configuration) between the other UE (Fig. 2, Evolved Remote UE) and the relay UE (Fig. 2, Evolved ProSe UE-to-Network Relay UE), wherein the configuration information indicates one or more parameters for the sidelink, wherein the one or more parameters (Fig. 2, page 3-4, each PC5 bearer/sidelink logical channel associated with a PPP) are associated with at least one of a priority level of the sidelink or a quality of service value associated with the sidelink (Fig. 2, page 3-4, QCI-PPPP mapping and one-to-one mapping); and 
communicating with another UE via the relay UE based at least in part on the radio access link information (Fig. 2, page 5, after the PC5 bearer and relaying Uu DRB are established, data packets of the remote UE’s Uu DRB mapped to the PC5 bearer and relayed by evolved relay UE to eNB).  
While 3GPP’792 implicitly refers to “the configuration information indicates one or more parameters for the sidelink, wherein the one or more parameters are associated with at least one of a priority level of the sidelink or a quality of service value associated with the sidelink” (Fig. 2, page 3-4, QCI-PPPP mapping and one-to-one mapping) , Loehr from the same or similar field of endeavor explicitly discloses the configuration information indicates one or more parameters for the sidelink (Fig. 15, paragraphs [0300],[0303]-[0305],[0310], one-to-one mapping configured such that for each remote sidelink logical channel set up between the relay UE and a remote UE, a corresponding remote logical channel between the relay UE and the eNodeB is configured), wherein the one or more parameters are associated with at least one of a priority level of the sidelink or a quality of service value associated with the sidelink (Fig. 15, paragraphs [0300],[0303]-[0305],[0310], similar/same priorities/QoS are grouped in one relay logical channel group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration information indicates one or more parameters for the sidelink, wherein the one or more parameters are associated with at least one of a priority level of the sidelink or a quality of service value associated with the sidelink” as taught by Loehr, in the system of 3GPP’792, so that it would provide scheduling radio resources to a relay user equipment serving as a relay for remote user equipment(s) in order to be prepared for further increasing user demands and to be competitive against new radio access technologies (Loehr, paragraph [0003]).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of a base station.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 6 from the perspective of a base station.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of a base station.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of a base station.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of a base station.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of a base station.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of a base station.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of a base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.

8.	Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over of 3GPP TSG-RAN WG2 Meeting #95bis, R2-166792, hereinafter “3GPP’792” in view of LOEGR et al. (US 2018/0069618 A1), hereinafter “Loehr” in view of LOEGR et al. (US 2019/0124015 A1), hereinafter “Loehr’015”.
Regarding claim 15, 3GPP’792 in view of Loehr disclose the method according to claim 14.
Neither 3GPP’792 nor Loehr explicitly discloses “the configuration for the logical channel on the sidelink further comprises: providing multiple configurations for the logical channel on the sidelink, wherein the configuration for the logical channel on the sidelink is selectable by the relay UE or the other UE”.
However, Loehr’015 from the same or similar field of endeavor discloses providing the configuration for the logical channel on the sidelink further comprises: providing multiple configurations for the logical channel on the sidelink, wherein the configuration for the logical channel on the sidelink is selectable by the relay UE or the other UE (paragraphs [0249], [0254], vehicular UE is thus provided with the different QoS configurations and thus can selectively use an appropriate QoS configuration to fulfill certain QoS requirements for the transmission of vehicular data via the sidelink interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration for the logical channel on the sidelink further comprises: providing multiple configurations for the logical channel on the sidelink, wherein the configuration for the logical channel on the sidelink is selectable by the relay UE or the other UE” as taught by Loehr’015, in the combined system of 3GPP’792 and Loehr, so that it would provide autonomous radio resource allocation to improved QoS support for transmitting vehicular data via the sidelink interface (Loehr’015, paragraph [0001]).
Regarding claim 18, 3GPP’792 in view of Loehr disclose the method according to claim 8.
Neither 3GPP’792 nor Loehr explicitly discloses “transmitting the configuration information further comprises: transmitting configuration information indicating multiple sets of parameters including the one or more parameters, wherein the method further comprises: transmitting indicating a selected set of parameters including the one or more parameters, wherein the selected set of parameters is selected from the multiple sets of parameters”.
However, Loehr’015 from the same or similar field of endeavor discloses transmitting the configuration information (paragraphs [0069], [0073]-[0074], [0252]) further comprises: 
transmitting configuration information indicating multiple sets of parameters including the one or more parameters (paragraph [0069], EPS bearer QoS profile includes the parameters QCI (QoS Class Identifier), ARP (Allocation and Retention Priority), GBR (Guaranteed Bitrate) and MBR (Maximum Bitrate)), wherein the method further comprises: 
transmitting indicating a selected set of parameters including the one or more parameters, wherein the selected set of parameters is selected from the multiple sets of parameters (paragraphs [0073], [0074], each QCI contains standardized characteristics such as resource type (GBR or non-GBR), priority (1-9; lower value means higher priority), Packet Delay Budget (allowed packet delay ranging from 50 ms to 300 ms), Packet Error Loss Rate (allowed packet loss from 10-2 to 10-6)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting the configuration information further comprises: transmitting configuration information indicating multiple sets of parameters including the one or more parameters, wherein the method further comprises: transmitting indicating a selected set of parameters including the one or more parameters, wherein the selected set of parameters is selected from the multiple sets of parameters” as taught by Loehr’015, in the combined system of 3GPP’792 and Loehr, so that it would provide autonomous radio resource allocation to improved QoS support for transmitting vehicular data via the sidelink interface (Loehr’015, paragraph [0001]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414